Mr. Justice Harker delivered the opinion of the court. This is an appeal from a judgment of $36.25 recovered by appellee for services as a school teacher. That she performed the services is not disputed; but it is contended that she is not entitled to recover, because the contract under which she was employed was void, and she did not return schedule and register- as required by statute. Apropos is an expression in an opinion by the venerable Judge Glary; “ This is an effort on the part of appellant to pay off an honest debt with a cold technicality of the law.” John Buss, D. M. Roberts and W. H. McCaskill, were the directors for the district in 1396. Buss was president and Roberts was clerk. Appellee had taught the district. Buss and Roberts were in fa^or of re-employing her for a term of seven months, to begin in October of that year. McCaskill was opposed to her, and in conversation with the others had stated his ground of objection. Nothing definite was determined upon until the 7th of October, a few days before the time for the school to begin. Early in the morning of that day Buss sent his boy to McCaskill’s house to notify him that there would be a meeting of the directors, at one o’clock of that day, at the house of Roberts, for the purpose of employing a teacher. When the boy reached McCaskill’s he had gone from home and did not receive the notice until his return on that evening, after the hour for the meeting had passed. After waiting some time for Mc-Caskill the other directors held a meeting at which it was decided to employ appellee. She was not regularly employed then, however, but the meeting was adjourned over until the following Monday, to enable her to secure a certificate extending over the full term, at which time she was employed. She entered upon her term of seven months that day and taught to its conclusion. At the annual election in 1897, Finis P. Clark was elected in the place of Buss, whereupon he and McCaskill met and decided to dismiss appellee, and to discontinue the school. Clark so notified appellee, but she replied that she would complete the term, and did so with the knowledge of McCaskill and Clark. This suit was for the last month’s wages. Appellants contend the contract of employment was void because it was not made at a meeting of the board as the law requires. The meeting on the 7th of October was legally called, and the only question for determination is whether, under the circumstances, the two directors present could make the employment in the absence of McCaskill. Had McCaskill received the notice, and declined to attend, it is’ clear the other two, .constituting a quorum, could, havé "made the contract. Trustees of Schools v. Allen, 21 Ill. 124; Scofield v. Watkins, 22 Ill. 72; Adkins v. Mitchell, 67 Ill. 511. We are clearly of the opinion that, where an honest and reasonable effort has been made to notify the absent director, though unavailing,, the other two. directors may legally act. • ," / In this case we think such effort was made. The president, on account .of sickness and’death in Mc-CaskilPs family, and ¡on account of this absence from home, had delayed calling a meeting' until a few days within timé for school to open. Early action was .necessary,.and we can not regard the'calling and holding of the meeting as hasty. McCaskilPs position in the employment of appellee was understood and his ' presence would ' have made no difference.. - ; • ' ... . ...... As to the contention that appellee ought not to recover because she failed to return schedule and register, it is sufficient to say that she completed the term; and offered to deliver them to the clerk, the new clerk of .the. board, but he refused to receive them. . '■ . ■ The judgment is right and ought to be affirmed.